Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response to the non-provisional application filed 10/31/2019 
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. U.S. Patent Number 9,855,028 (Vijay et al.)
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 recites a suture anchor with an eyelet, deflecting sections, a cavity, a deployment member, which is generally recited in claims 1-7 of Vijay et al. (Vijay recites a sleeve which is indistinguishable from the recited deployment member). Claim 8 recites a suture anchoring system with anchor insertion instrument, with a handle, shaft, and an anchor with an eyelet, deflecting sections, a cavity, which is generally recited in claims 12-18 of Vijay et al. (Vijay recites a sleeve which is indistinguishable from the recited deployment member)
It is clear that all the elements of claims 1-20 are to be found in claims 1-18 of the patent.  The difference between claims 1-20 of the application and claims 1-18 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-18 of the patent is in effect a “species” of the “generic” invention of claims 1-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).    
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. U.S. Patent Number 10,492,775 (Vijay et al.)
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 recites a suture anchor with an eyelet, deflecting sections, a cavity, a deployment member, which is generally recited in claims 1-18 of Vijay et al. (Vijay recites a sleeve member which is indistinguishable from the recited deployment member). 
It is clear that all the elements of claims 1-7 are to be found in claims 1-18 of the patent.  The difference between claims 1-7 of the application and claims 1-18 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-18 of the patent is in effect a “species” of the “generic” invention of claims 1-7.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).    


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Number 5,649,963 (McDevitt)
Regarding claims 1-4, 6, McDevitt discloses as shown in Figures 1-3, a suture anchor (element 20, see col.4 , lines 21-36) for securing soft tissue to bone with at least one suture, wherein the suture anchor is capable of being selectively deployed to fix the suture anchor in bone, said suture anchor comprising: an eyelet (suture retainer 48, see col. 4, lines 56-67) for receiving the at least one suture there-through; a plurality of deflecting sections (wall sections 33, see col. 4, line 66) disposed on an outer surface of the suture anchor, wherein an inner surface of the deflecting sections defines a cavity 

    PNG
    media_image1.png
    613
    197
    media_image1.png
    Greyscale

Regarding claim 5, McDevitt discloses wherein the anchor body is a biocompatible polymer. See col. 6, lines 60-67.
Regarding claim 8, McDevitt discloses as shown in Figures 1-3, 11 a suture anchoring system for anchoring a length of suture with respect to a bone, comprising: an anchor insertion instrument  comprising a handle (hand held means 120, see col. 8, lines 31-61) , and an elongate rigid shaft (rod 129, see col. 8, lines 31-61) extending distally from the handle, said shaft comprising a distal end section; a . 

    PNG
    media_image1.png
    613
    197
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 5,649,963 (McDevitt) in view of  U.S. Patent Publication Number 2003/0109900 (Martinek)
	Regarding claims 7, 13 McDevitt fails to disclose wherein the deployment member comprises a plurality of exterior ridges.
	Martinek, from the same field of endeavor teaches a similar suture anchor as shown in Figure 1 with a similar deployment member used for the same purpose of deploying deflecting sections or wings as the deployment member disclosed by McDevitt, the deployment member comprises a plurality of exterior ridges (barbs 30, see paragraph [0037]) for the purpose of inhibiting distal motion of the deployment member up to a certain point.
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the anchor disclosed by McDevitt to include the barbs disclosed by Martinek on the deployment member disclosed by McDevit such that the deployment member comprises a plurality of exterior ridges disclosed by McDevitt in order to inhibit distal motion of the deployment member up to a certain point.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 5,649,963 (McDevitt) in view of  U.S. Patent Publication Number 2008/0051836 (Foerster et al.)

	Foerster et al., from a related field of endeavor, teaches a related suture anchoring system as shown in Figure 3A with a similar structure for deployment of an anchor using an insertion instrument; see paragraph [0051]; Foerster et al. discloses it is understood in the art to use disclose a snare extending through at least a portion of an  insertion instrument and an aperture of an anchor body such that when a distal portion of the snare is affixed to the suture, withdrawal of the snare pulls the suture through the suture carrying portion of the anchor body and the distal portion of the insertion instrument, for the purpose of loading the suture anchor within the insertion instrument. see paragraph [0051].
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made to incorporate the snare disclosed by Foerster et al. in the system disclosed McDevitt in the manner recited by the claim in order to load the suture anchor within the insertion instrument.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 5,649,963 (McDevitt) in view of  U.S. Patent Publication Number 2006/0030884 (Yeung et al.)
	Regarding claim 11, McDevitt fails to disclose wherein the suture anchor defines a tapered distal most tip. 
	Yeung, from the same field of endeavor teaches a similar suture anchor as shown in Figure 8 where the suture anchor defines a tapered distal most tip for the purpose of making tissue penetration easier. See paragraph [0192].
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the anchor disclosed by McDevitt to include a defines a tapered distal most tip in or to make tissue penetration easier.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 5,649,963 (McDevitt) in view of  U.S. Patent Publication Number 2010/0198258 (Heaven et al.)
	Regarding claim 12, McDevitt discloses the bone anchoring structure has a plurality of deflectable wings (wall sections 33, see col. 4, line 66).
McDevitt fails to disclose each wing comprises a plurality of exterior ridges. 
	Heaven, from the same field of endeavor teaches a similar suture anchor as shown in Figure 1A a plurality of deflectable wings with a plurality of exterior ridges (teeth 230, see paragraph [0110]) for the purpose of anchoring the wings into bone. See paragraph [0112]
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the anchor disclosed by McDevitt to include the exterior ridges disclosed by Heaven et al. on the wings disclosed by McDevitt in order to anchor the wings into bone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771